IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KYLE ROGERS,                            : No. 811 MAL 2017
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
UNEMPLOYMENT COMPENSATION               :
BOARD OF REVIEW,                        :
                                        :
                   Respondent           :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2018, the Petition for Allowance of Appeal is

DENIED.